Subpoena DifeASE 18 LAMMRLD hhLOptPMeSRRseNagiment 7-1 Filed 02/08/21 Page 1 of 19 PagelD 45

Subject: Subpoena Directed to PoundTeam Incorporated — Case No. 3:19-cv-05711
From: Taylor Smith <tsmith@woodrowpeluso.com>

Date: 10/6/2020, 6:11 PM

To: bconley@poundteam.com

Dear Mr. Conley:

On September 8, 2020, our law firm, via process server, served a Subpoena to Produce
Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (See
“PoundTeam Subpoena,” a true and accurate copy of which is attached to this email) upon
PoundTeam Incorporated. (“PoundTeam’) in the case of Abante Rooter and Plumbing, Inc. v Total
Merchant Services, LLC — Case No. 3:19-cv-05711.

The PoundTeam Subpoena specified September 25, 2020, as the deadline to respond. To date, our
firm has received no response from PoundTeam. This email serves to remind PoundTeam of its
obligation to provide a response to the subpoena. Accordingly, please contact our law firm
immediately regarding PoundTeam’s response to the subpoena. Failure to respond within 14 days
will result in our firm moving to enforce the subpoena pursuant to Fed. R. Civ. P. 45(g).

If you have any questions, please reach out to me directly.

Sincerely,
Taylor Smith

3900 East Mexico Avenue, Suite 300
Denver, Colorado 80210
(720) 907-7628 (direct)

tsmith@woodrowpeluso.com | www.woodrowpeluso.com

 

CONFIDENTIALITY. AND LIABILITY FOR MISUSE. The information contained in this communication is the
property of Woodrow & Peluso, LLC. It may be privileged, confidential, attorney work product, or
otherwise exempt and is intended only for the individual to whom it was addressed and others who have
been specifically authorized to receive it. If you have received this communication in error and are not
an intended recipient, please notify Woodrow & Peluso, LLC immediately and do not read, copy, use, or
disclose this e-mail to others, including its attachments. After notifying Woodrow & Peluso, LLC, please
delete the e-mail.

Pursuant to requirements related to practice before the U.S. Internal Revenue Service, any tax advice
contained in this communication (including any attachments) is not intended to be used, and cannot be
used, for purposes of (i) avoiding penalties imposed under the U.S. Internal Revenue Code or (ii)
promoting, marketing or recommending to another person any tax-related matter.

Attachments:
Proof of Service - PoundTeam Subpoena.pdf 186 KB
PoundTeam Subpoena - September 2, 2020.pdf 380 KB

1ofl 2/6/2021, 1:38 PM
tol”
af

i = Case 8:20-mc-00110-JSM-SPF Document 7-1. Filed 02/08/21 Page 2 of 19 PagelD 46

bo

AO 88B (Rev, 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

 

 

 

 

UNITED STATES DISTRICT COURT... a fio /r2
. for the ” = 2
Northem District of Califomiia [El TIME O-/G am eg
Abante Rooter and Plumbing, inc., et al. a ) INITIALS HOS 4: 2 /
Plaintiff ) - .
v. ) Civil Action No, 3:19-cv-05711-EMC

Total Merchant Services, LLC
Defendant )

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS |
OR TO PERMIT IN; SPECTION OF PREMISES IN A CIVIL ACTION

To: PoundTeam Incorporated

(Name of person to whom this subpoena is directed)

a Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following

documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the -
material:

 

Place: Date and Time:
*°°°1140 N Florida Ave, Ste 300 _ 3 pee ane name |
Tampa, FL33602, ora mutually agreeable location 09/25/2020 5:00 pm

 

 

 

 

 

vi Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or

other property possessed. or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

Place

 

Date and Time:

‘A mut ally agreeable location
ney 8g canon 09/25/2020 9:00 am

 

 

 

 

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: 09/02/2020

 

 

CLERK OF COURT
OR.
‘s/ Taylor T. Smith
Signature of Clerk or Deputy Clerk - - Attorney's signature
The name, address, e-mail address, and telephone number of the attorney representing (name of party) Plaintiff

Abante Rooter and Plumbing, Ine..- ; , who issues or requests this subpoena, are:
Taylor T. Smith, tsmith@woodrowpeluso.com, Woodrow & Peluso, LLC, 3900 E. Mexico Ave., Suite 300, Denver, CO
80210; Tel’ 720.007.7628
Notice to the person who issues or requests this subpoena ;
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4). ,
" ‘Case 8:20-mc-00110-JSM-SPF Document 7-1 Filed 02/08/21 Page 3 of 19 PagelD 47

VERIFIED RETURN OF SERVICE
_ State of California County of Northern —- . __ District Court:
Case Number: 3:19-CV-05711-EMC Court Date: 9/25/2020 5:00 pm
Plaintiff |
Abante Rooter and Plumbing, Inc., et al.
vs,

Defendant: —
Total Merchant Services, LLC

For: .
TaylorT. Smith
Woodrow & Peluso LLC
3900 East Mexico Avenue
Suite300

Denver, CO 80210

Received by JONATHAN MCRAE on the 8th day of September, 2020 at 10:39 am to be served on Poundteam Incorporated
Cio William E. Conley, 306 Fox Loop, Davenport, FL 33837... >. co

od JONATHAN MCRAE, being duly sworn, depose and say that ‘on the 10th day of September, 2020-at 5:14 pm, |:

Served a CORPORATION by delivering a true copy of the Subpoena to Produce Documents, Information, or Objects. or
to Permit. Inspection of Premises in A Civil Action;. and Addendum A to Subpoena to. Produce Documents to |
Poundteam with the. date. and hour of service endorsed thereon by me, to: William E Cowley as Registered Agent who
Stated they were authorized to. accept service for Poundteam Incorporated C/o William E, Conley, at the address of: 306

Fox Loop, Davenport, FL 33837, and informed said person of the contents therein, pursuant to F.S. 48.081.

Description of Person Served: Age: 57, Sex: M, Race/Skin Color: White, Height: 5'7", Weight: 21 0, Hair: White, Glasses: Y.
Under penalty of perjury, | declare that | have read the foregoing Affidavit/Return of Service. and that the facts stated in it are
true. Also | certify that | am-over the age of 18, have no interest in the above action, and'l.am a Certified Process Server, in -

good standing, in the judicial circuit in which the process was attempted or served. Furthermore, | have personal knowledge
to this Affidavit/Return of Service. No notary required pursuant to F.S. 92.525(2). -

State of Florida, County of Polk.

 

 

Subscribed and Swom to before me by means of [x]
physisat presense or { ] online notarization on the 15th
September, 2020.by the affiant who is personally:

 
 
       
   

 

Our Job Serial Number: LRA-2020005654-
Ref 5654 (7230) co

2 _ Expires May 31, 2024 :
" %eoee* Bonded hry Budget Nctary Services . Copyright © 1992-2020 Database Services, Inc. - Procass Server's Toolbox V8.1k

0
Case 8:20-mc-00110-JSM-SPF Document 7-1 Filed 02/08/21 Page 4 of 19 PagelD 48

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Northern District of California [|

Abante Rooter and Plumbing, Inc., et al.

 

Plaintiff

‘. Civil Action No. 3:19-ev-05711-EMC

Total Merchant Services, LLC

 

i al

Defendant

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To: PoundTeam Incorporated

 

(Name of person to whom this subpoena is directed)

4 Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:

 

Place: . Date and Time:
1110 N Florida Ave, Ste 300

Tampa, FL 33602, or a mutually agreeable location 09/25/2020 5:00 pm

 

 

 

4 Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 

Place: Date and Time:
A mutually agreeable location
09/25/2020 9:00 am

 

 

 

 

 

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

 

 

CLERK OF COURT
OR
/s/ Taylor T. Smith
Signature of Clerk or Deputy Clerk Attorney's signature
The name, address, e-mail address, and telephone number of the attorney representing (name of party) Plaintiff
Abante Rooter and Plumbing, Inc. , who issues or requests this subpoena, are:

 

Taylor T, Smith, tsmith@woodrowpeluso.com, Woodrow & Peluso, LLC, 3900 E. Mexico Ave., Suite 300, Denver, CO
£0210: Tel: 720-907-7628
Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
Case 8:20-mc-00110-JSM-SPF Document 7-1 Filed 02/08/21 Page 5 of 19 PagelD 49

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 3:19-cv-05711-EMC

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any)

 

on (date)

O) I served the subpoena by delivering a copy to the named person as follows:

 

 

on (date) ; or

 

© I returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

 

My fees are $ for travel and § for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc.:
Case 8:20-mc-00110-JSM-SPF Document 7-1 Filed 02/08/21 Page 6 of 19 PagelD 50

ADDENDUM A TO SUBPOENA TO PRODUCE DOCUMENTS TO POUNDTEAM

Please produce the following documents for inspection and copying on or before September 25,
2020. To the extent that POUNDTEAM objects to any of the below requests on the basis of
privilege, POUNDTEAM must provide a privilege log and produce any and all non-privileged
documents. Defined terms need not be capitalized to retain their defined meanings.

1.

10.

YOUR complete relationship with TRIUMPH, including all agreements, contracts,
and services rendered.

All DOCUMENTS sufficient to IDENTIFY the TRIUMPH DIALING SYSTEM,
including all user manuals and periodic dialer reports during the RELEVANT TIME
PERIOD

All DOCUMENTS sufficient to IDENTIFY any and all telephone numbers utilized
by TRIUMPH to place calls to PLAINTIFF through the TRIUMPH DIALING
SYSTEM.

All DOCUMENTS sufficient to IDENTIFY all calls placed by TRIUMPH from the
TRIUMPH DIALING SYSTEM from the telephone number 858-225-4580 during the
RELEVANT TIME PERIOD.

All DOCUMENTS sufficient to IDENTIFY all calls placed by TRIUMPH from the
TRIUMPH DIALING SYSTEM during the RELEVANT TIME PERIOD.

All DOCUMENTS sufficient to IDENTIFY the total number of calls, and the date,
time, and duration of each call, made to each PERSON identified in DOCUMENTS
produced in response to Requests Number 3 and 4 above.

All DOCUMENTS sufficient to IDENTIFY any DO NOT CALL LIST, if any,
maintained by TRIUMPH on the TRIUMPH DIALING SYSTEM together with all
DOCUMENTS sufficient to IDENTIFY the location of any such DO NOT CALL
LIST.

All DOCUMENTS sufficient to IDENTIFY any and all PERSONS that TRIUMPH
called at least once during the RELEVANT TIME PERIOD using the TRIUMPH
DIALING SYSTEM after they were placed on TRIUMPH’s DO NOT CALL LIST,
together with the total number of calls TRIUMPH caused to be made to each person
so identified.

All DOCUMENTS sufficient to IDENTIFY YOUR complete relationship with
TRIUMPH, including all contracts, agreements, and communications between YOU
and TRIUMPH.

All DOCUMENTS in YOUR possession that mention PLAINTIFF.
 

Case 8:20-mc-00110-JSM-SPF Document 7-1 Filed 02/08/21 Page 7 of 19 PagelD 51 *

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

 

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(c) Place of Compliance.

(1) For a Trial, Hearing, or Deposition. A subpoena may command a
person to attend a trial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, is employed, or
regularly transacts business in person; or
(B) within the state where the person resides, is employed, or regularly
transacts business in person, if the person
(i) is a party or a party’s officer; or
(ii) is commanded to attend a trial and would not incur substantial
expense.

(2) For Other Discovery. A subpoena may command:

(A) production of documents, electronically stored information, or
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and

(B) inspection of premises at the premises to be inspected.

(d) Protecting a Person Subject to a Subpoena; Enforcement.

(1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena. The court for the district where compliance is required must
enforce this duty and impose an appropriate sanction—which may include
lost earnings and reasonable attorney’s fees—on a party or attorney who
fails to comply.

(2) Command to Produce Materials or Permit Inspection.

(A) Appearance Not Required. A person commanded to produce
documents, electronically stored information, or tangible things, or to
permit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or trial.

(B) Objections. A person commanded to produce documents or tangible
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served. If an objection is made,
the following rules apply:

(i) At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection.

(ii) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor a party’s officer from
significant expense resulting from compliance.

(3) Quashing or Modifying a Subpoena.

(A) When Required. On timely motion, the court for the district where

compliance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply;

(ii) requires a person to comply beyond the geographical limits
specified in Rule 45(c);

(iii) requires disclosure of privileged or other protected matter, if no
exception or waiver applies; or

(iv) subjects a person to undue burden.

(B) When Permitted. To protect a person subject to or affected by a
subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:

(i) disclosing a trade secret or other confidential research,
development, or commercial information; or

(ii) disclosing an unretained expert’s opinion or information that does
not describe specific occurrences in dispute and results from the expert’s
study that was not requested by a party.

(C) Specifying Conditions as an Alternative. In the circumstances
described in Rule 45(d}(3)(B), the court may, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions if the serving party:

(i) shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and

(ii) ensures that the subpoenaed person will be reasonably compensated.

(e) Duties in Responding to a Subpoena.

(1) Producing Documents or Electronically Stored Information. These
procedures apply to producing documents or electronically stored
information:

{A) Documents. A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to the categories in the demand.

(B) Form for Producing Electronically Stored Information Not Specified.
If a subpoena does not specify a form for producing electronically stored
information, the person responding must produce it in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or forms.

(C) Electronically Stored Information Produced in Only One Form. The
person responding need not produce the same electronically stored
information in more than one form.

(D) /naccessible Electronically Stored Information. The person
responding need not provide discovery of electronically stored information
from sources that the person identifies as not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not
reasonably accessible because of undue burden or cost. If that showing is
made, the court may nonetheless order discovery from such sources if the
requesting party shows good cause, considering the limitations of Rule
26(b)(2)(C). The court may specify conditions for the discovery.

(2) Claiming Privilege or Protection.

(A) Information Withheld. A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
material must:

(i) expressly make the claim; and

(ii) describe the nature of the withheld documents, communications, or
tangible things in a manner that, without revealing information itself
privileged or protected, will enable the parties to assess the claim.

(B) /nformation Produced. \f information produced in response to a
subpoena is subject to a claim of privilege or of protection as
trial-preparation material, the person making the claim may notify any party
that received the information of the claim and the basis for it. After being
notified, a party must promptly return, sequester, or destroy the specified
information and any copies it has; must not use or disclose the information
until the claim is resolved; must take reasonable steps to retrieve the
information if the party disclosed it before being notified; and may promptly
present the information under seal to the court for the district where
compliance is required for a determination of the claim. The person who
produced the information must preserve the information until the claim is
resolved.

(g) Contempt.

The court for the district where compliance is required—and also, after a
motion is transferred, the issuing court—may hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it.

 

 

For access to subpoena materials, see Fed. R. Civ, P. 45(a) Committee Note (2013).

 

 
Case 8:20-mc-00110-JSM-SPF Document 7-1 Filed 02/08/21 Page 8 of 19 PagelD 52

11.

12.

13.

All DOCUMENTS sufficient to IDENTIFY any and all communications between
YOU and TRIUMPH regarding PLAINTIFF, this LAWSUIT, or the underlying
allegations set forth in the Complaint.

A physical inspection of the TRIUMPH DIALING SYSTEM utilized by TRIUMPH,
together with all user guides or manuals in effect during the RELEVANT TIME
PERIOD.

A physical inspection of the server on which the TRIUMPH DIALING SYSTEM
operates and is hosted.

DEFINITIONS

. “ACTION” or “LAWSUIT” means and refers to the lawsuit captioned Abante Rooter and

Plumbing, Inc. v. Total Merchant Services, LLC, Case No. 3:19-cv-05711-EMC (N.D.
Cal. filed September 11, 2019), including all pleadings.

“DEFENDANT” or “TOTAL MERCHANT” means and refers to the Defendant in the
case, Total Merchant Services, LLC, a limited liability company organized and existing
under the laws of the State of Delaware whose primary place of business is located at
21650 Oxnard Street, Suite 200, Woodland Hills, California 91367, including all of its
divisions, subsidiaries, related companies, predecessors and successors, and all of its
owners, directors, managers, agents, attorneys, affiliates, subsidiaries, employees,
contractors, partners, and joint ventures.

“DO NOT CALL LIST” means and refers to any internal list of phone numbers
maintained by TRIUMPH on the TRIUMPH DIALING SYSTEM of PERSONS who
have requested not to be called by TRIUMPH together with any written policies and
procedures regarding the maintenance and use of any such list.

“DOCUMENTS?” means and refers to writings, contracts, manuals, papers, drawings,
graphs, diagrams, maps, audits and audit results, records, reports, investigations, charts,
studies, photographs, sound recordings, images, computer programs, letters, ESI, emails,
text messages, contracts, spreadsheets, agreements, data, databases, and any and all other
data or data compilations, including without limitation all ESI, Excel files, screen shots,
proof of backups, data or other reporting data—stored in any medium from which
information can be obtained.

“IDENTIFY” shall mean the following:

A. When referring to a person, it means to give the person’s full name, present
address or last known address, additional phone number, and email address, and
the name of the registered business associated, owned, or operated, in any
capacity by any such person.

B. When referring to an entity; it means to give the entity’s full name, contact
Case 8:20-mc-00110-JSM-SPF Document 7-1 Filed 02/08/21 Page 9 of 19 PagelD 53

10.

il.

telephone number, and email address, and any name that the entity purports to do
business as (d/b/a name), and the type of entity that the business is registered as,
including but not limited to business, corporation, limited liability company,
professional association, and limited liability partnership.

“PERSON” means any natural person or any business, legal, quasi-governmental or
governmental entity or association.

“PLAINTIFF” means the Plaintiff in this action, Abante Rooter and Plumbing, Inc., and
any subsequent PERSONS added as plaintiffs to the Complaint or any subsequent or
amended complaint.

“RELEVANT TIME PERIOD” means and refers to the time from July 1, 2018 to the
present.

“TRIUMPH” means and refers to Triumph Merchant Solutions, LLC a California
corporation whose principal place of business and corporate headquarters is located at
2305 Historic Decatur Road, Suite 100, San Diego, California 92106, including all of its
divisions, subsidiaries, related companies, predecessors and successors, and all of its
owners, directors, managers, agents, attorneys, affiliates, subsidiaries, employees,
contractors, partners, and joint ventures. For the purposes of this subpoena, the definition
of TRIUMPH includes the following individuals: Jason Heil, Christopher Heil, and
Nathan Aripez.

“TRIUMPH DIALING SYSTEM” means and refers to any equipment or software used
by TRIUMPH to make the calls at issue in the ACTION, including any equipment,
dialers, telemarketing systems, computers or computer systems, predictive dialers or
autodialers. The definition also includes technology that plays a pre-recorded voice or
message. The definition also includes all associated hardware, software, coding, and
databases (including language, rules, fields, and schema). The definition includes any
such equipment created, sold, or licensed by or from POUNDTEAM.

“YOU,” “YOUR,” or “POUNDTEAM” means and refers to PoundTeam Incorporated a
Florida corporation, whose principal place of business is located at 306 Fox Loop,
Davenport, Florida 33837, including all of its divisions, subsidiaries, related companies,
predecessors and successors, and all of its owners, directors, managers, agents, attorneys,
affiliates, subsidiaries, employees, contractors, partners, and joint ventures.
Rae Stibpock@ARGsaQo Par QOkIA-HEMrSREL -Regwupent 7-1 Filed 02/08/21 Page 10 of 19 PageID 54

lof2

Subject: Re: Subpoena Directed to PoundTeam Incorporated — Case No. 3:19-cv-05711
From: Bill <bill@poundteam.com>

Date: 10/6/2020, 9:08 PM

To: Taylor Smith <tsmith@woodrowpeluso.com>

http://www.poundteam.com/legalnotice.php

 

FYI: We have NO equipment on premises or otherwise under our control, access, or management
belonging to or leased/rented by any of the people or businesses mentioned.

On 10/6/2020 6:11 PM, Taylor Smith wrote:
Dear Mr. Conley:

On September 8, 2020, our law firm, via process server, served a Subpoena to Produce
Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (See
“PoundTeam Subpoena,” a true and accurate copy of which is attached to this email) upon
PoundTeam Incorporated. (“PoundTeam’) in the case of Abante Rooter and Plumbing, Inc. v
Total Merchant Services, LLC — Case No. 3:19-cv-05711.

The PoundTeam Subpoena specified September 25, 2020, as the deadline to respond. To date,
our firm has received no response from PoundTeam. This email serves to remind PoundTeam of
its obligation to provide a response to the subpoena. Accordingly, please contact our law firm
immediately regarding PoundTeam’s response to the subpoena. Failure to respond within 14
days will result in our firm moving to enforce the subpoena pursuant to Fed. R. Civ. P. 45(g).

If you have any questions, please reach out to me directly.

Sincerely,
Taylor Smith

2/6/2021, 1:39 PM
Re: Subpoents BHEctEd tH PAE coMartida - Pgewment 7-1 Filed 02/08/21 Page 11 of 19 PagelD 55

Taylor T. Smith | Woodrow & Peluso LLC
3900 East Mexico Avenue, Suite 300
Denver, Colorado 80210
(720) 907-7628 (direct)

tsmith@woodrowpeluso.com | www.woodrowpeluso.com

CONFIDENTIALITY AND LIABILITY FOR MISUSE. The information contained in this communication is the
property of Woodrow & Peluso, LLC. It may be privileged, confidential, attorney work product, or
otherwise exempt and is intended only for the individual to whom it was addressed and others who
have been specifically authorized to receive it. If you have received this communication in error and
are not an intended recipient, please notify Woodrow & Peluso, LLC immediately and do not read,
copy, use, or disclose this e-mail to others, including its attachments. After notifying Woodrow &
Peluso, LLC, please delete the e-mail.

Pursuant to requirements related to practice before the U.S. Internal Revenue Service, any tax
advice contained in this communication (including any attachments) is not intended to be used, and
cannot be used, for purposes of (i) avoiding penalties imposed under the U.S. Internal Revenue
Code or (ii) promoting, marketing or recommending to another person any tax-related matter.

2 of 2 2/6/2021, 1:39 PM
“Case 8:20-mc-00110-JSM-SPF Document 7-1 Filed 02/08/21 Page 12 of 19 PagelD 56

Subpoena Policy

PoundTeam's Privacy Policy prohibits the release of customer or account information or communications without express
permission from the customer, except when required by law, to conform to the edicts of the law, or to comply with a verified
court order signed by the judge of a court with appropriate jurisdiction properly served on PoundTeam Incorporated.

Notice to Customer

Upon the receipt of a valid civil subpoena, PoundTeam will promptly notify the customer whose information is sought via e-mail
or U.S. mail.

Fees for Subpoena Compliance

PoundTeam will charge the person or entity submitting the civil subpoena for costs associated with subpoena compliance.
Checks should be made out to PoundTeam Incorporated. Payment can also be made by Credit Card or Paypal. Research will not
begin and no services will be provided until your payment has Cleared.

PoundTeam's subpoena compliance costs are as follows (expect at least one week for research to begin):
Research - $100.00/hour

Federal Express - Cost as Billed
Copies - $.25/page

Emergency costs (Research will begin as soon as possible, usually within 24 hours):

Research - $200.00/hour
Federal Express ~ Cost as Billed
Copies - $.25/page
Re: Siibpoor@ BRERA Os PIRALAOISMSRA _-Pacwment 7-1 Filed 02/08/21 Page 13 of 19 PagelD 57

1 of 2

Subject: Re: Subpoena Directed to PoundTeam Incorporated — Case No. 3:19-cv-05711
From: Taylor Smith <tsmith@woodrowpeluso.com>

Date: 10/7/2020, 6:35 PM

To: Bill <bill@poundteam.org>

Bill,
Are you available to jump on a phone call sometime next week?

Thanks,
Taylor

On Tue, Oct 6, 2020 at 7:08 PM Bill <bill@poundteam.org> wrote:
http://www.poundteam.com/legalnotice.php

FYI: We have NO equipment on premises or otherwise under our control, access, or
management belonging to or leased/rented by any of the people or businesses mentioned.

On 10/6/2020 6:11 PM, Taylor Smith wrote:
Dear Mr. Conley:

On September 8, 2020, our law firm, via process server, served a Subpoena to Produce
Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (See
“PoundTeam Subpoena,” a true and accurate copy of which is attached to this email) upon
PoundTeam Incorporated. (“PoundTeam”) in the case of Abante Rooter and Plumbing, Inc. v
Total Merchant Services, LLC — Case No. 3:19-cv-05711.

The PoundTeam Subpoena specified September 25, 2020, as the deadline to respond. To
date, our firm has received no response from PoundTeam. This email serves to remind
PoundTeam of its obligation to provide a response to the subpoena. Accordingly, please
contact our law firm immediately regarding PoundTeam’s response to the subpoena. Failure to
respond within 14 days will result in our firm moving to enforce the subpoena pursuant to Fed.
R. Civ. P. 45(g).

If you have any questions, please reach out to me directly.

Sincerely,
Taylor Smith

Taylor T. Smith | Woodrow & Peluso LLC

3900 East Mexico Avenue, Suite 300

Denver, Colorado 80210

(720) 907-7628 (direct)

tsmith@woodrowpeluso.com | www.woodrowpeluso.com

 

CONFIDENTIALITY AND LIABILITY FOR MISUSE. The information contained in this communication is the

2/6/2021, 1:39 PM
Re: Subpoene BREcted to God ince Marta - Pgeyment 7-1 Filed 02/08/21 Page 14 of 19 PagelD 58

property of Woodrow & Peluso, LLC. It may be privileged, confidential, attorney work product, or
otherwise exempt and is intended only for the individual to whom it was addressed and others who
have been specifically authorized to receive it. If you have received this communication in error
and are not an intended recipient, please notify Woodrow & Peluso, LLC immediately and do not
read, copy, use, or disclose this e-mail to others, including its attachments. After notifying
Woodrow & Peluso, LLC, please delete the e-mail.

Pursuant to requirements related to practice before the U.S. Internal Revenue Service, any tax
advice contained in this communication (including any attachments) is not intended to be used,
and cannot be used, for purposes of (i) avoiding penalties imposed under the U.S. Internal
Revenue Code or (ii) promoting, marketing or recommending to another person any tax-related
matter.

Taylor T. Smith | Woodrow & Peluso LLC

3900 East Mexico Avenue, Suite 300

Denver, Colorado 80210

(720) 907-7628 (direct)

tsmith@woodrowpeluso.com | www.woodrowpeluso.com

 

CONFIDENTIALITY AND LIABILITY FOR MISUSE. The information contained in this communication is the
property of Woodrow & Peluso, LLC. It may be privileged, confidential, attorney work product, or
otherwise exempt and is intended only for the individual to whom it was addressed and others who have
been specifically authorized to receive it. If you have received this communication in error and are not
an intended recipient, please notify Woodrow & Peluso, LLC immediately and do not read, copy, use, or
disclose this e-mail to others, including its attachments. After notifying Woodrow & Peluso, LLC, please
delete the e-mail.

Pursuant to requirements related to practice before the U.S. Internal Revenue Service, any tax advice
contained in this communication (including any attachments) is not intended to be used, and cannot be
used, for purposes of (i) avoiding penalties imposed under the U.S. Internal Revenue Code or (ii)
promoting, marketing or recommending to another person any tax-related matter.

2 of 2 2/6/2021, 1:39 PM
Re: SubpoeksaB@ Bea Goran AEMSREL -Raewnent 7-1 Filed 02/08/21 Page 15 of 19 PagelD 59

Subject: Re: Subpoena Directed to PoundTeam Incorporated — Case No. 3:19-cv-05711
From: Bill <bill@poundteam.com>

Date: 10/7/2020, 6:48 PM

To: Taylor Smith <tsmith@woodrowpeluso.com>

Pricing is the same for any form of service. Support, consultation, phone calls, et cetera.

If you have an idea of the expected length of the phone call and deposit funds to cover that time,
we could certainly schedule a call.

On 10/7/2020 6:35 PM, Taylor Smith wrote:
Bill,

Are you available to jump on a phone call sometime next week?

Thanks,
Taylor

On Tue, Oct 6, 2020 at 7:08 PM Bill <bill@poundteam.org> wrote:

http://www.poundteam.com/legalnotice.php

 

FYI: We have NO equipment on premises or otherwise under our control, access, or
management belonging to or leased/rented by any of the people or businesses mentioned.

On 10/6/2020 6:11 PM, Taylor Smith wrote:
Dear Mr. Conley:

On September 8, 2020, our law firm, via process server, served a Subpoena to Produce
Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

_ (See “PoundTeam Subpoena,” a true and accurate copy of which is attached to this email)
upon PoundTeam Incorporated. (“PoundTeam’) in the case of Abante Rooter and Plumbing,
Inc. v Total Merchant Services, LLC — Case No. 3:19-cv-05711.

_ The PoundTeam Subpoena specified September 25, 2020, as the deadline to respond. To
date, our firm has received no response from PoundTeam. This email serves to remind

_ PoundTeam of its obligation to provide a response to the subpoena. Accordingly, please
contact our law firm immediately regarding PoundTeam’s response to the subpoena. Failure
to respond within 14 days will result in our firm moving to enforce the subpoena pursuant to
Fed. R. Civ. P. 45(g).

If you have any questions, please reach out to me directly.

Sincerely,
Taylor Smith

1 of 2 2/6/2021, 1:40 PM
Re: Subpoena BHEcted Co DUAN MeoMparated —PQEWBEeNt 7-1 Filed 02/08/21 Page 16 of 19 PagelD 60

2 0f 2

Taylor T. Smith | Woodrow & Peluso LLC

3900 East Mexico Avenue, Suite 300

Denver, Colorado 80210

(720) 907-7628 (direct)

tsmith@woodrowpeluso.com | www.woodrowpeluso.com

CONFIDENTIALITY AND LIABILITY FOR MISUSE. The information contained in this communication is
the property of Wisedrow & Peluso, LLC. It may be privileged, confidential, attorney work
product, or otherwise exempt and is intended only for the individual to whom it was addressed
and others who have been specifically authorized to receive it. If you have received this
communication in error and are not an intended recipient, please notify Woodrow & Peluso,
LLC immediately and do not read, copy, use, or disclose this e-mail to others, including its
attachments. After notifying Woodrow & Peluso, LLC, please delete the e-mail.

Pursuant to requirements related to practice before the U.S. Internal Revenue Service, any tax
advice contained in this communication (including any attachments) is not intended to be used,
and cannot be used, for purposes of (i) avoiding penalties imposed under the U.S. Internal
Revenue Code or (ii) promoting, marketing or recommending to another person any tax-related
matter.

Taylor T. Smith! Woodrow & Peluso LLC

3900 East Mexia pean Suite 300

Denver, Colorado 80210

(720) 907-7628 (direct)

tsmith@woodrowpeluso.com | www.woodrowpeluso.com

CONFIDENTIALITY AND LIABILITY FOR MISUSE. The information contained in this communication is the
property of Woodrow & Peluso, LLC. It may be privileged, confidential, attorney work product, or
otherwise exempt and is intended only for the individual to whom it was addressed and others who
have been specifically authorized to receive it. If you have received this communication in error and
are not an intended recipient, please notify Woodrow & Peluso, LLC immediately and do not read,
copy, use, or disclose this e-mail to others, including its attachments. After notifying Woodrow &
Peluso, LLC, please delete the e-mail.

Pursuant to requirements related to practice before the U.S. Internal Revenue Service, any tax
advice contained in this communication (including any attachments) is not intended to be used, and
cannot be used, for purposes of (i) avoiding penalties imposed under the U.S. Internal Revenue
Code or (ii) promoting, marketing or recommending to another person any tax-related matter,

2/6/2021, 1:40 PM
Re: sitbpock@A8R Bea GoM QASA01dSMrSREL -Bagument 7-1 Filed 02/08/21 Page 17 of 19 PagelD 61

Subject: Re: Subpoena Directed to PoundTeam Incorporated — Case No. 3:19-cv-05711
From: Taylor Smith <tsmith@woodrowpeluso.com>

Date: 12/29/2020, 12:23 PM

To: Bill <bill@poundteam.org>

Dear Mr. Conley,

Attached please find the motion to compel compliance with the PoundTeam subpoena that was
filed today in the Middle District of Florida, along with the corresponding exhibits. A copy of the
attached documents has been mailed to PoundTeam's principal office address.

Thanks,
Taylor

On Wed, Oct 7, 2020 at 4:48 PM Bill <bill@poundteam.org> wrote:
Pricing is the same for any form of service. Support, consultation, phone calls, et cetera.

If you have an idea of the expected length of the phone call and deposit funds to cover that
time, we could certainly schedule a call.

On 10/7/2020 6:35 PM, Taylor Smith wrote:
Bill,
Are you available to jump on a phone call sometime next week?

Thanks,
Taylor

On Tue, Oct 6, 2020 at 7:08 PM Bill <bill@poundteam.org> wrote:
http://www.poundteam.com/legalnotice.php

FYI: We have NO equipment on premises or otherwise under our control, access, or
management belonging to or leased/rented by any of the people or businesses
mentioned.

On 10/6/2020 6:11 PM, Taylor Smith wrote:
| Dear Mr. Conley:

| On September 8, 2020, our law firm, via process server, served a Subpoena to Produce

| Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

| (See “PoundTeam Subpoena,” a true and accurate copy of which is attached to this
email) upon PoundTeam Incorporated. (“PoundTeam’”) in the case of Abante Rooter and
Plumbing, Inc. v Total Merchant Services, LLC — Case No. 3:19-cv-05711.

_ The PoundTeam Subpoena specified September 25, 2020, as the deadline to respond.

1 of 3 2/6/2021, 1:40 PM
Re: Subpoena Paected O Bea Hamar ka _bacwment 7-1 Filed 02/08/21 Page 18 of 19 PageID 62 So

2 of 3

| To date, our firm has received no response from PoundTeam. This email serves to remind
_ PoundTeam of its obligation to provide a response to the subpoena. Accordingly, please

contact our law firm immediately regarding PoundTeam’s response to the subpoena.
Failure to respond within 14 days will result in our firm moving to enforce the subpoena

| pursuant to Fed. R. Civ. P. 45(g).

| If you have any questions, please reach out to me directly.

Sincerely,
Taylor Smith

Taylor T. Smith | Woodrow & Peluso LL¢

3900 East Mexico Avenue, Suite 300

Denver, Colorado 80210

(720) 907-7628 (direct)

tsmith@woodrowpeluso.com | www.woodrowpeluso.com

CONFIDENTIALITY AND LIABILITY FOR MISUSE. The information contained in this communication
is the property of Woodrow & Peluso, LLC. It may be privileged, confidential, attorney work
product, or otherwise exempt and is intended only for the individual to whom it was
addressed and others who have been specifically authorized to receive it. If you have
received this communication in error and are not an intended recipient, please notify
Woodrow & Peluso, LLC immediately and do not read, copy, use, or disclose this e-mail to
others, including its attachments. After notifying Woodrow & Peluso, LLC, please delete the
e-mail.

Pursuant to requirements related to practice before the U.S. Internal Revenue Service, any
tax advice contained in this communication (including any attachments) is not intended to be
used, and cannot be used, for purposes of (i) avoiding penalties imposed under the U.S.
Internal Revenue Code or (ii) promoting, marketing or recommending to another person any
tax-related maiter.

Taylor T. Smith | Woodrow & Peluso LLC

3900 East Mexico Avenue, Suite 300

Denver, Colorado 80210

(720) 907-7628 (direct)

tsmith@woodrowpeluso.com | www.woodrowpeluso.com

CONFIDENTIALITY AND LIABILITY FOR MISUSE. The information contained in this communication is the
property of Woodrow & Peluso, LLC. It may be privileged, confidential, attorney work product, or
otherwise exempt and is intended only for the individual to whom it was addressed and others who
have been specifically authorized to receive it. If you have received this communication in error
and are not an intended recipient, please notify Woodrow & Peluso, LLC immediately and do not
read, copy, use, or disclose this e-mail to others, including its attachments. After notifying
Woodrow & Peluso, LLC, please delete the e-mail.

Pursuant to requirements related to practice before the U.S. Internal Revenue Service, any tax
advice contained in this communication (including any attachments) is not intended to be used,

2/6/2021, 1:40 PM
Re: Suibpo@aseizOrmedeatamIavpsRkd Dagument 7-1 Filed 02/08/21 Page 19 of 19 PagelD 63

and cannot be used, for purposes of (i) avoiding penalties imposed under the U.S. Internal
Revenue Code or (ii) promoting, marketing or recommending to another person any tax-related
matter.

Taylor T. Smith | Woodrow & Peluso LLC

3900 East Mexico Avenue, Suite 300

Denver, Colorado 80210

(720) 907-7628 (direct)

tsmith@woodrowpeluso.com | www.woodrowpeluso.com

 

CONFIDENTIALITY AND LIABILITY FOR MISUSE. The information contained in this communication is the
property of Woodrow & Peluso, LLC. It may be privileged, confidential, attorney work product, or
otherwise exempt and is intended only for the individual to whom it was addressed and others who have
been specifically authorized to receive it. If you have received this communication in error and are not
an intended recipient, please notify Woodrow & Peluso, LLC immediately and do not read, copy, use, or
disclose this e-mail to others, including its attachments. After notifying Woodrow & Peluso, LLC, please
delete the e-mail.

Pursuant to requirements related to practice before the U.S. Internal Revenue Service, any tax advice
contained in this communication (including any attachments) is not intended to be used, and cannot be

used, for purposes of (i) avoiding penalties imposed under the U.S. Internal Revenue Cade or (ii)
promoting, marketing or recommending to another person any tax-related matter.

Attachments:

Abante v. PoundTeam - Motion to Compel (w:exhibits) (FILED).pdf 1.2 MB

3 0f3 2/6/2021, 1:40 PM
